Title: To John Adams from C. W. F. Dumas, 10 March 1782
From: Dumas, Charles William Frederic
To: Adams, John



Lahaie 10e. Mars 1782
Monsieur

Après que vous futes parti, je reçus un billet de notre ami, pour me prier de lui envoyer au plus vite une copie du projet de réponse que vous avez vu et désapprouvé, en m’assurant qu’il en feroit un bon usage. Je le lui envoyai avec ce correctif au bas.
“Je crois necessaire d’ajouter, que Mr. A— ne se contenteroit pas de cette réponse, et ne la recevroit pas, parce qu’elle ne seroit pas cathégorique, comme il l’a demandée. D’ailleurs on ne peut pas dire avec connoissance de cause, que l’admission d’un Mine des E.U. éprouve des difficultés aux autres Cours; car il n’y en a pas une des Neutres où il y en ait un; et quant aux belligérantes, on sait qu’ils y en ont, et que la Rep. en est une. Mr. A— est venu ouvertement et rondement offrir, avec l’amitié sincere de son Souverain, ses Lettres de Créance et Pleins-pouvoirs. Il convient de les admettre ou refuser tout aussi rondement. Ce procédé est digne des deux Nations.”
J’allois immédiatement après chez l’ami moi-même. Je le trouvai occupé de l’affaire avec Une autre personne devant qui il me somma de déclarer hautement et nettement ce qui vous satisferoit? Rien, sinon une audience telle qu’il l’a demande, ai-je répondu.
Voici la Réponse du Roi Brittannique à l’adresse du Parlement donnée le 1er. Mars.
“N’ayant à coeur aucun objet autant, que le repos, félicité et prospérité de mon peuple, vous pouvez être assuré, qu’en conséquence de vos conseils, je prendrai telles mesures, qui me paroitront contribuer le plus au rétablissement de l’harmonie entre la Gr. Br. et les Colonies révoltées, si essentielle à la prospérité de toutes les deux: et que mes efforts seront dirigés de la maniere la plus efficace contre nos Ennemis Européens, jusqu’à ce que telle paix puisse S’obtenir, qui s’accordera avec les Intérêts et le bien-être permanent de mon Royaume.”
La Résolution d’avant’hier ne plait ni à l’une ni à l’autre des parties: et par-dessus le Marché elle est suivie d’un vigoureux Protest de 8 villes, qui lui servira de Pendant.

Je suis avec le plus respectueux attachement Monsieur Votre très-humble & très-obéissant serviteur
Dumas

